DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 4/14/2021.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 8 and 15, are directed, in part, to a method, program product and system (i.e., statutory categories including a process, machine, manufacture or composition of matter) for health monitoring and notification of health risk by

by a health monitoring system comprising a fitness tracker or vital signs monitor, a set of number strings comprising internet protocol (IP) addresses accessed by a user and associated metadata, wherein each of the IP addresses in the set of number strings connect to a utility;

continuously monitoring, by the health monitoring system, the IP addresses accessed by the user and the associated metadata over a rolling window of time preconfigured by the health monitoring system;

calculating, by the health monitoring system, a frequency for each digit of the IP addresses collected by the health monitoring system;

categorizing, by the health monitoring system, each digit of the IP addresses of the one or more digits based, at least in part, on the utility that each IP address is associated with and that each IP address is configured to connect to utility;

calculating by the health monitoring system, that the frequency of at least one digit of the IP addresses within the rolling window of time exceeds a health risk threshold value;

responsive to calculating, by the health monitoring system, that the frequency of at least one digit of the exceeds the health risk threshold value;

selecting, by the health monitoring system, a set of health risks for categories corresponding to each of the at least one digit exceeding the health risk threshold; and

acquiring, by the health monitoring system, a set of medical documentation corresponding to the categories selected by the health monitoring system for the set of health risks; and

sending, by the health monitoring system, a health risk notification to the user in a form of an email or text message.

*The limitations in bold cannot be reasonably practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20, recite an abstract idea.  More specifically, independent claims 1, 8 and 15 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, 
Furthermore, Claims 2, 9 and 16 recite generating a health risk notification report which is an abstract idea because this can be done with pen and paper. Claims 3 and 10 recite categorizing IP addresses which is an abstract idea because this can be done in the human mind and/or with pen and paper. Claims 4 and 11 and 17 recite determining categories associated with digits and matching health risks to the category which can be done in the human mind and/or with pen and paper. Claims 5, 12 and 18 recite determining categories associated with digits, determining frequencies of digits, selecting risks and matching risks to categories based on frequency of use for the digits which is an abstract idea because this can be done in the human mind and/or with pen and paper. Claims 7, 14 and 20 recite modifying the risk report which is an abstract idea because this can be done in the human mind and/or with pen and paper.

In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
For example, Claims 1, 8 and 15, merely recite the additional elements of a computer in the preamble, a monitoring system, a computer readable storage medium and/or processors at a high-level of generality—thus, the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Claims 2, 9 and 16: merely recite the additional element of an interactive user 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer system, a health monitoring system, computer processors, computer readable storage media, a user interactive interface, etc. which are merely well-known general purpose computers, components and/or technologies that receive, store, transmit, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP 2106). Moreover, paragraphs [0011]-[0012] of applicant's published application (US 2019/0095588) recites that the claimed invention is implemented 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer system/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 4/14/2021.

licant argues, on pages 11-15 of the response that the pending claims integrate the abstract idea into a practical application and recite significantly more than the abstract idea itself.
In response, it is submitted that the additional elements of the claims do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
Moreover, it is reiterated that the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer system, a health monitoring system, computer processors, computer readable storage media, a user interactive interface, etc. which are merely well-known general purpose computers, components and/or technologies that receive, store, transmit, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP 2106). Moreover, paragraphs [0011]-[0012] of applicant's published application (US 2019/0095588) recites that the claimed invention is implemented using a device wherein the “device 104 and person of interest device 106 can each be a laptop computer, a tablet computer, a smart phone, other mobile computing device, wearable computing device, or any programmable electronic device capable of communicating with various components and devices within number collection environment 100, via network 108” and wherein the “server computer 102 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any other programmable electronic device capable of communicating with digital device 104, person of interest device 106, and other computing devices (not shown) within number collection environment 100 via network 108,” etc. which are well-known general purpose or generic-type computers. In other words, the focus of the pending claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
For these reasons and for those set forth in section 4, supra, it is respectfully submitted that the pending claims are directed to an abstract idea; the abstract idea is not integrated into a practical application; do not recite significantly more than the abstract idea itself; and therefore, are not patent-eligible under 35 U.S.C. § 101.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686